Exhibit 10.16.6

Property Management Service Contract

Chapter I General Principals

Article 1: Parties of the Contract

Client (hereinafter referred to as “Party A”): eHealth China (Xiamen) Technology
Co., Ltd.

Assignee (hereinafter referred to as “Party B”): Xiamen Software Industry
Investment and Development Co, Ltd.

Party A and Party B shall hereinafter be referred to collectively as the
Parties.

Article 2: In order to regulate the property management within the Xiamen
Software Park, (“Park”) to clarify the rights and obligations between the Owners
(users) and the Property Management office, to ensure the reasonable usage of
the property of the Xiamen Software Park, to build an environment of neatness,
security and comfort, in accordance with relevant state laws and regulations,
considering the practice of the Software Park, the Parties concluded this
contract, based on friendly negotiation.

Article 3: Party A rents the property of the Xiamen Software Park. The premises
of the lease are room 8F-B of Chuangxin Building, with a chargeable area of
1250.89 m2. In accordance with the relevant property management statutes and
decrees, Party A and owners of this property and other users consign the
property to Party B, and Party B will provide Party A with uniform and
chargeable property management services discussed below.

Article 4: The beneficiary of the service provided by Party B are the owners and
users of the property of the Xiamen Software Park; Party A and owners of this
property and any other users shall follow this contract and bear corresponding
responsibilities.

(eHealth) Agreement No. 2009-041



--------------------------------------------------------------------------------

Chapter II Property Management Services

During the term of this Contract, Party B shall provide the following property
management services:

Article 5: Maintenance, conservation, and management of the public area of the
building including without limitation: floor cap, roof, outside wallboard,
bearing structure, staircase, hallway and hall.

Article 6: Maintenance, conservation, operation and management of public
facilities and equipment, including without limitation: shared main water pipe,
rainspout, public lighting, fire control water pump room, fire control
facilities and equipment, rooftop water tank and elevator.

Article 7: Maintenance, conservation and management of the accessorial
construction and structure of the property including without limitation: path,
extraventricular service pipe and drainpipe, cesspool, ditch, pool, well,
bicycle shed, parking lot and trash can.

Article 8: Conservation and management of public green belt

Article 9: Sanitation of public area, including without limitation: the
sanitation of public area and shared area of the building, and gathering,
transporting and cleaning garbage.

Article 10: Management of traffic and parking

Article 11: Maintenance of security including without limitation: security at
the gates, surveillance and patrolling.

Article 12: Safekeeping of archives and data of the property include but not
limited to: archives of maintenance fee and corresponding income and expenses.

Article 13: Safety management service

Article 14: Owners and users are responsible for maintenance and conservation of
the other areas of the building, facilities and equipments occupied or owned by
themselves; if required and consigned, Party B may accept and charge the
consigner based on the price negotiated by both parties otherwise.

Article 15: Maintenance, conservation of the leased area of the building, the
adjacent parts of the equipment of Party A and any item requiring services of
Party B by special arrangement.

 

2



--------------------------------------------------------------------------------

Chapter III Property Management Service Fees

Article 16: Party B accepts all of the above service requirements. In accordance
to the statute of property management and Xiamen Price Control Article [2001]
#033 issued by Xiamen Bureau of Price Stabilization of Buildings of the civic
OPS, Party B can charge all owners and users the following fees:

 

  16.1 General Management Service Fee

The general management service fee is charged for property management services
provided by Party B, which excludes fees for maintenance, renewal, remodeling of
public area of the building, shared facilities and shared equipment, and fees
for maintenance of self-managed area, water and electricity, parking lots. Party
B shall charge Party A RMB 2.8 per square meter per month as set forth in the
Xiamen Price Control Article [2001] #033 issued by Xiamen Bureau of Price
Stabilization of Buildings.

The following items fall under general management services: 1) Sanitation of the
public area, including without limitation cleaning and clearing away the garbage
in hallway, corridor, section paths, stairs, elevator (hall), green belt and
parking lots; 2) Daily conservation of shared area of the building, public
facilities and shared equipment; 3) Safety surveillance including: security,
fire protection, patrolling around the building, 24-hour security shift; 4)
Conservation and management of the virescence; 5) Management of parking lots and
parking order of vehicles.

 

  16.2 Public Maintenance Fee

Public maintenance fee is charged for daily maintenance, renewal and remodeling
of the public area of the building, public facilities and shared equipment. Any
maintenance expenses, no matter regular routine expenses, or incidental
large-amount maintenance expense, major or medium maintenance, renewal, and
remodeling expenses should be shared by all owners and users pro rate. In the
event that such expenses exceed the aggregate public maintenance fee collected
from all owners and users, Party B shall be responsible for paying such excess
amount. Maintenance expenses should be paid out of the aggregate public
maintenance fee collected from all owners and users, referring to Xiamen Price
Control Article [2001] #001 issued by Xiamen Bureau of Price Stabilization
“Administrative Regulation on Public Maintenance Fee of Buildings in Xiamen:”
all owners and users using the premises shall pay RMB 0.5 yuan per m2 per month
for the public maintenance fee from the day they begin to use the building.

 

3



--------------------------------------------------------------------------------

  16.3 Water and Electricity Fees

(1) Private-consumed water and electricity fees:

This fee shall be collected by actual readings of the relevant meters. Party A
should pay water and electricity bills in time every month, otherwise, Party A
will be responsible for delaying the payment for water and electricity bills. In
case Party A has difficulty paying such monthly bills due to its business
reasons, a late fee free grace period of 15 days shall be granted; a late fee
for water and electricity charges will be collected from the end of the grace
period till the actual payment date, at a rate of 0.03% of the total late fee
each day. If Party A doesn’t pay water or electricity fees after notice from
Party B, Party B has the right to suspend the power and water supply in
accordance to relevant laws and regulations regarding the supply of water and
electricity, and Party B is entitled to claim the water and electricity fees as
well as the late fees.

(2) Public-consumed water and electricity fees:

The sharing of public-consumed electricity of the property is based on the
Xiamen Price Control Article [2001] #004 issued by Xiamen Bureau of Price
Stabilization “Interim Resolution on Sharing Public-Consumed Electricity for
Xiamen Residential Buildings”. The actual cost of public-consumed water shall be
shared by all owners and users of this property at reasonable proportions; in
each current month, Party A shall pay its monthly share of the cost for the
previous month; Party B shall calculate the shared costs based on the actual
cost of the public-consumed water for the previous month and the square meters
rented by each owner or user, and collect from all owners and users of the
property.

 

  16.4 Special Services Fees

Service items that any individual owner (user) needs and consigns to Party B
shall be reasonably charged based on negotiation of the parties.

 

  16.5 Charge for Central Air Conditioners

Party B shall provide central air conditioning for the entire premises leased by
Party A at a rate of RMB 10.00 per square meter per month during the usage
period (generally from May 1 to October 31 of the year, usage period can be
adjusted through friendly discussion between both sides). The charge will be
calculated as if the chargeable area of the leased premises were 1023.45 m2
(providing for a discount to Party A). The central air conditioning shall
operate from 8:00 am to 20:00 am through Friday, closing during legal holidays.

Article 17: Management Service Fees to Be Paid by Party A:

17.1. General Management Fee and Public Building Maintenance Fee: shall be paid
every quarter, calculated by the square meters rented by Party A. Party A shall
pay general management fee of RMB(¥12258.72) for the current quarter (from Sept.
15th, 2009 to Dec. 31th, 2010);

 

4



--------------------------------------------------------------------------------

Party A should pay public maintenance fee of RMB (¥2189.06) for the current
quarter (from Sept. 15th, 2009 to Dec. 31th, 2010); Party A shall pay Party B
above items within one week of signing of this contract by both parties hereto.
Each future payment shall be made quarterly, within the first 7 days of each
calendar quarter, with quarterly general management fee in the amount of
(¥10507.48) and quarterly public maintenance fee in the amount of (¥1876.34).

17.2 Water and Electricity Fee: Shall be paid promptly each month according to
invoices provided by Party B (enclosed with a list of charged water and
electricity fees and a list of calculated share)

17.3 Special service fees and fixed parking lot fees shall be paid according to
negotiation of the parties.

Article 18: If Party A delays the payment of general management fees or
pertinent fees due to its financial difficulties or other reasons, Party B shall
grant Party A a late fee free grace period of 15 days. Party A shall be liable
for a late fee of 0.03% of total due payments each day, starting from the end of
the grace period till the actual payment date.

Chapter IV Rights and Obligations of Both Parties

Article 19: Rights and Obligations of Party A

Party A shall be:

19.01 Entitled to enjoy and protect legitimate rights and interests as the
owners (users).

19.02 Entitled to make inquiries with the management department of Party B about
pertinent proceedings of property management and receive corresponding answers.

19.03 Entitled to make recommendations, express its opinion and criticism over
any area of property management.

19.04 Entitled to make recommendations, express its opinion and criticism to
management authority concerning the property management.

19.05 Entitled to request that Party B disclose the balance sheet of property
management periodically.

19.06 Obligated to abide by the Pact of the Owners (users) of the building and
pertinent property management regulations, and to comply with and carry out the
resolutions passed by the property management.

 

5



--------------------------------------------------------------------------------

19.07 Obligated to pay property management fees and other fees set forth in this
contract on a timely basis.

19.08 Entitled to examine Party B’s budget and plans about major and medium
maintenance, renewal, and remodeling of public facilities and equipment.

19.09 Entitled to inspect and oversee the income and expenses of the aggregate
public maintenance fee; examine and approve maintenance items overspending the
aggregate public maintenance fee.

19.10 Entitled to inspect the companies hired by Party B to carry out the
services stated in this contract; if any services provided fall short of the
requirements in this contract, Party B shall be in breach of this contract and
responsible for the damages.

19.11 Entitled to oversee and inspect the services provided by Party B.

19.12 Within the property of Xiamen Software Park, the following conduct is
prohibited:

(1) Damaging the main structure of the building.

(2) Altering the design and outside features of the building without Party B’s
consent.

(3) Misappropriate, mangle public facilities, common areas or equipment within
the Park. Move or install elsewhere the shared equipment without Party B’s
consent.

(4) Littering or huddling garbage and sundries.

(5) Releasing toxic or harmful materials or emitting noises exceeding regulated
standard.

(6) Failure to park vehicles in the designated lots.

(7) Other conducts prohibited by laws, regulations and the Pact of owners
(users).

Owners (users) and property management department have the right to dissuade and
prohibit any above-mentioned conducts within the area of the Park, and have the
right to claim rehabilitation or legal damages.

Article 20: Rights and Obligations of Party B

Party B shall be:

20.01 Obligated to carry out responsibilities stated in this contract and
responsible for duties that are corresponding to charged items stated in this
contract; but not responsible for management liability caused by delayed payment
or non-payment by Party A; Party B should compensate Party A for any losses
caused by any delay or failure in the maintenance, conservation or repair of the
public facilities.

 

6



--------------------------------------------------------------------------------

20.02 Responsible for communication to Party A of public property management
regulations, which shall be implemented after consideration and approval of the
owners (users)

20.03 In case of maintenance or remodeling of public facilities or equipment,
responsible for preparing scheme and budget for major or medium maintenance,
renewal, and remodeling of public facilities and equipment. Party B shall also
prepare and update the project, scale, status quo, and current major problems
with the owners and users. Party B shall implement such projects and pay
expenditure only with the prior approval of Owners’ committee or Party A,
otherwise, Party A has the right to refuse to pay any resulting expenses. In the
event certain public facilities or equipments need immediate repair, Party B may
arrange for immediate repair before report to Owners’ Committee or Party A but
no later than 24 hours. Party B shall make proposals to use the aggregate public
maintenance fee and get approval from the Committee or Party A after immediate
repair is done.

20.04 Entitled to use the public maintenance fee upon approval for the purposes
of maintenance or remodeling, and shall report the income and expenses of the
project to owners (users) once in a year; any expenses exceeding the quota
should be implemented after the approval of the owners (users), but items
requiring immediate repair can be reported after repairing but no later than 24
hours.

20.05 Entitled to charge Party A for property management services as stated in
this contract.

20.06 Entitled to hire specialized companies to perform property management
services, responsible for services provided by the property management
companies.

20.07 Entitled to manage in accordance with the Pact of Owners (users) of the
building and pertinent property management regulations. Any violation of the
same shall be handled in according to the regulations.

20.08 Obligated to report to owners and users about the use of the aggregate
public maintenance fee annually, accept the supervision of Owners’ Committee or
Party A, and at the beginning of each year submit an annual accounting report of
the previous year and an annual budget for the current year. Party A shall not
bear any expenses recognized as unreasonable, and Party B shall pay such
expenses out of its own bankroll.

20.09 Obligated to, during the period of providing Party A with property
management services, use the income from managing other commercial buildings or
public facilities, equipment, and lots consigned by Owners’ Committee or
construction departments to subsidy the property management of the Park.

20.10 Entitled to, in order to protect interests of the public, owners, or
users, and in the event of force majeure which includes but not limited to
creepage, fire, broken water pipes, life-saving, assisting the police, deal with
Party A concerning Party A’s loss caused by emergent measures taken by Party B
according to relevant laws and regulations.

 

7



--------------------------------------------------------------------------------

Chapter V Miscellaneous Provisions

Article 21: The two parities can supplement or amend terms of this contract if
such supplement or amendment is agreed to in writing by the Parties. Such
supplement or amendment shall have the same effectiveness as this contract.

Article 22: Matters not covered in this contract, its accessories, or
supplemental agreement shall follow laws, statutes and regulations of the
People’s Republic of China.

Article 23: Any dispute occurred during the implementation of this contract
shall be settled through negotiation of both parties or intermediation of the
appropriate administrative authority. In the event of an unsuccessful
negotiation or intermediation, this dispute shall be referred to the Xiamen
Arbitration Committee for resolution.

Article 24: The term of this contract shall be for the same period as the Office
Lease Contract between the Parties hereto and Xiamen Torch Hi-tech Industrial
Development Zone Finance Services Center dated Sept. 17th, 2009. Upon
termination of the Office Lease Contract, this contract will automatically be
terminated.

Article 25: There are two copies of the contract, each party holds one copy, and
each copies bears equal legal validity. The contract becomes effective once the
representatives or authorized representatives of PARTY A and PARTY B sign and
seal the contract with the official stamps.

Article 26: This contract is executed in both Chinese and English. In case of
any discrepancy between the terms of the English version and the terms of the
Chinese version, the Chinese version shall prevail.

Article 27: All of the terms and provisions of this contract shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

Article 28: During the term of this contract, PARTY B shall ensure the validity
and legality of all the authorizations, permits, approvals and licenses
necessary for the performance of this contract.

Article 29: Invalidity of any provision in the contract shall not affect the
validity of any other provisions herein.

Article 30: Any waiver, modification or amendment of any provision of this
contract will be effective only if in written form and signed by the parties
hereto.

 

8



--------------------------------------------------------------------------------

Party A: eHealth China (Xiamen) Technology Co., Ltd. (EHC)

 

  By:  

/s/    Sheldon Wang

  Name:   Sheldon Wang, President and CEO   Date:  

9/23/2009

 

Office Address: 9F, Chuangxin Building, Xiamen Software Park

 

Zip Code: 361005                    Tel: 2517000                    Fax: 2517111

 

Legal Representative: Gary Lauer                                Title: Chairman
of the Board

 

Bank Account: Xiamen University Sub-Branch of Bank of China

 

Account No: 840062474708091001

Party B: Xiamen Software Industry Investment and Development Co, Ltd.

 

  By:  

/s/    Hu, Yicong

  Name:  

 

  Date:  

2009.9.24

 

Office Address: 3F-B, Zong He Building#2, Xiamen Software Park

 

Zip Code: 361005                    Tel: 3929787/3929759                    Fax:
2513132

 

Legal Representative: Ma, Hongbin            Title: Chairman of the Board

 

Bank Account: Lianhua Sub-branch of Agricultural Bank of China, Xiamen

 

Account No: 324001040007103

 

9